DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022  has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Gareth M. Blyth  on 5/10/2022.

The application has been amended as follows: 
Replace “of each said staple cavity”, Claim 18 Line 18, with:
 -- of at least one said staple cavity --   .

REASONS FOR ALLOWANCE
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 6 and 18, the office action mailed 12/2/2021 included Reasons for Allowance (Pages 19-20, Paras 14-16). 
Note that in light of the 5/2/2022 amendment complemented by the present Examiner’s Amendment, all 35 USC 112a-b issues have been resolved.
Regarding independent Claims 1, 10, and 19, the prior art of record fails to teach a surgical end effector (Claims 1 and 10) or surgical cartridge (Claim 19) having all limitations as claimed, including the geometric and structural features persuasively argued by the Applicant in the latest Response (Pages 10 and 12, excerpts copied below for convenience, and supported by the illustrated comparison between examined Fig. 53 as filed by the Applicant, vs. examiner-annotated Fig. 8 of Huitema – see 12/2/2021 Office Action pages 9 or 17 ).

    PNG
    media_image1.png
    525
    632
    media_image1.png
    Greyscale

Excerpts from Applicant’s Response to Arguments (Pages 10 and 12 filed 5/2/2022)
Since the prior art (e.g. Huitema) teaches surgical end effectors and cartridges that lack said features, the prior art does not anticipate the claimed subject matter. Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 2-9, 11-15, 17, and 20 are allowable as depending from independent Claims 1, 10, and 19, which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731